 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILL HANSEN,                                      No. 2:19-CV-0179-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    LMB MORTGAGE SERVICES, INC., et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action under

19   the Telephone Consumer Protection Act (TCPA). The case proceeds against defendants Digital

20   Media Solutions, LLC (Digital Media), LMB Mortgage Services, Inc. (LMB), and CPL Assets,

21   LLC (CPL). All defendants sought an order to compel arbitration and to stay proceedings. See

22   ECF Nos. 23 (amended motion to compel arbitration filed by LMB and CPL) and 26 (joinder

23   filed by Digital Media). Defendants LMB and CPL have appealed the District Judge’s January

24   21, 2020, order denying the motion to compel arbitration and stay proceedings. See ECF Nos. 40

25   (order) and 43 (notice of appeal).

26   ///

27   ///

28   ///
                                                       1
 1                   On February 20, 2020, the court issued an order sua sponte vacating the scheduling

 2   conference set for February 27, 2020, pending resolution of the appeal and return of jurisdiction

 3   to this court. That order was issued in error. See Britton v. Co-op Banking Group, 916 F.2d 1405

 4   (9th Cir. 1990); see also In re Williams Sports Rentals, Inc., 2017 WL 4923337, at *2 (E.D. Cal.

 5   2017). Because the issue of arbitrability – the only issue presented on appeal – is severable from

 6   the merits of the underlying dispute, see Moses H. Cone Memorial Hospital v. Mercury

 7   Construction, 460 U.S. 1, 21 (1983), and because no stay of proceeding has been entered, this

 8   court may proceed with case scheduling notwithstanding the pending appeal, see Britton, 916

 9   F.2d at 1412.

10                   Accordingly, the February 20, 2020, order is vacated and the scheduling

11   conference remains on calendar for February 27, 2020, at 11:00 a.m., in Sacramento, California,

12   Courtroom 4, as originally ordered on February 13, 2020. The scheduling conference shall

13   proceed on the joint case management report filed on January 31, 2020. Because the joint report

14   was filed before defendants LMB and CPL appealed the order denying the motion to compel

15   arbitration and stay proceedings, the parties shall be prepared to discuss the practical effect of the

16   appeal on scheduling litigation in this court on the merits of the underlying claims and defenses.

17                   IT IS SO ORDERED.

18

19   Dated: February 21, 2020
                                                            ____________________________________
20                                                          DENNIS M. COTA
21                                                          UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                        2
